DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants have rendered moot the obviousness rejection of record (see rationale for withdrawing the obviousness rejection, below).
The Examiner extended the Markush search to the full scope of base claims 1 and 8 but did not retrieve any prior art or double patent art.  See “SEARCH 6” through “SEARCH 7” in enclosed search notes.
The Election of Species Requirement of 11/30/2021 is withdrawn since the claims are free of the prior art.
All claims have been examined on the merits.
Current Status of 17/059,551
This Office Action is responsive to the amended claims of April 29, 2022.
Claims 1, 4-8, and 10 have been examined on the merits.  Claims 1, 5-6, and 8 are currently amended.  Claims 4 and 7 are previously presented.  Claim 10 is new.
Priority
Applicants identify the instant application, Serial #:  17/059,551, filed 11/30/2020, as a national stage entry of PCT/IB2019/054371, International Filing Date: 05/27/2019, which claims foreign priority to Italian patent office application:  102018000005874, filed 05/30/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The effective filing date is the International Filing Date of May 27, 2019, as Applicants have not yet perfected foreign priority.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of April 29, 2022.
The Examiner has reviewed claim amendments and Reply of 04/29/2022.
The claim objections against claims 5 and 8 (see paragraph 21 in previous Office Action) are rendered moot by Applicants’ revisions to each claim adding commas and the article -- or -- as requested.
Applicants added a period following the last illustration of claim 5 thereby rendering moot the objection against claim 5 (see paragraph 22 in previous Office Action).
Applicants deleted out “prefer” from all the claims, especially claim 6, thereby rendering moot the objection against claim 6 (see paragraphs 23-25 of previous Office Action).
Applicants revised base claim 1 to now require that step a) be performed in dioxane (limitations from unrejected canceled claim 3).  The reference APOTEX (U.S. 10,513,504 B2), previously used in the obviousness rejection of record, did not teach the purification step d) of base claim 1 (hence the reason for writing the obviousness rejection).  However, now, there are two differences too many between APOTEX and the instant claim 1 to make a new obviousness rejection:  1) the missing purification step d) of instant claim 1; and 2) the dioxane limitation of step a).  Hence, the obviousness rejection (see paragraphs 26-29 of previous Office Action) is withdrawn since Applicants added “dioxane” to step a).
Response to Amendment
Claim Objections
Claim 1 is objected to for poor resolution of the moiety 
    PNG
    media_image1.png
    183
    136
    media_image1.png
    Greyscale
 of Y.  Currently, it is a grainy/hazy image and there is no defined point of attachment of the Y moiety to the compound of formula IV (usually demarcated with a squiggly mark).
Claims 4-7 and 10 are similarly objected to as these claims, which refer back to base claim 1, fail to remedy the rationale underpinning the objection of claim 1.
Please revise with a larger image that has higher resolution with clear, defined single and double bonds in the ring and a clearly defined sulfur heteroatom with defined point of attachment.
Claim 10 is objected to for lacking a period.  Please add a period at the end of claim 10.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Y moiety 
    PNG
    media_image1.png
    183
    136
    media_image1.png
    Greyscale
 of formula IV of base claim 1 lacks a defined point of attachment of said Y moiety to the compound of formula IV.
Hence, the metes and bounds of claim 1 are undefined (hence rendering claim 1 indefinite) since the artisan does not know how the Y moiety attaches to compounds of formula IV.  Does formula IV attach via the sulfur heteroatom of the methylsulfur substituent of Y?  Alternatively, does formula IV attach at a carbon node of the phenyl of Y?
Claims 4-7 and 10 are similarly rejected as these claims, which refer back to base claim 1, fail to remedy the rationale underpinning the rejection of claim 1.
Please revise clearly showing where the point of attachment is on the moiety Y by using a squiggly mark.
This rejection is properly made FINAL as the rejection is necessitated by Applicants’ claim amendment to base claim 1.
Claim 4 recites the limitation "thioester, alkyl ester, silyl ester, or aryl ester".  There is insufficient antecedent basis for these limitations in the base claim 1 as the Y of claim 1 can now only be a thioester.
Claim 4, as drafted, now lacks antecedent basis to the narrowed limitation of Y in base claim 1 hence rendering the metes and bounds of claim 4 undefined and rendering claim 4 indefinite.  Applicants amended Y of base claim 1 to now only permit a thioester.  As such, the alkyl ester, silyl ester, or aryl ester of claim 4 lack antecedent basis to the thioester of Y of base claim 1.
Claims 5-6 and 10 are similarly rejected as indefinite as these claims refer back to claim 4 but fail to remedy the rationale underpinning the rejection of claim 4.
Please cancel claim 4 to render moot this rejection as all but the “thioester” lack antecedent basis to base claim 1 and claim 4 as just – thioester -- would fail to further limit base claim 1.
This rejection is properly made FINAL as the rejection is necessitated by Applicants’ claim amendment to base claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-6 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 4 recites the limitations "thioester, alkyl ester, silyl ester, or aryl ester".  These limitations of dependent claim 4 fail to further limit the thioester of Y of base claim 1.  In fact, dependent claim 4 could be considered more broad than base claim 1 since claim 4 has extra limitations:  alkyl ester, silyl ester, or aryl ester not seen in Y of base claim 1.
Claims 5-6 and 10 are similarly rejected as these claims refer back to claim 4 but fail to remedy the rationale underpinning the rejection of claim 4.
Please cancel claim 4 to render moot this rejection.
This rejection is properly made FINAL as the rejection is necessitated by Applicants’ claim amendment to base claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claims 1, 4-7, and 10 are not presently allowable as written.
Claim 8 is presently allowable as written.
There is no known prior art reference that either teaches or anticipates a process for the preparation of Apalutamide according to base claim 1.
The reference APOTEX (U.S. 10,513,504 B2) used to be considered obviousness prior art before Applicants amended step a) of instant claim 1 to be conducted in/with dioxane.  However, the dioxane requirement of step a) now creates two differences too many (for a viable obviousness rejection) between the instant claims and the APOTEX reference.  Therefore, APOTEX is now considered a close art reference.  APOTEX does not teach or suggest performing the instant claim 1 step a) in dioxane as is now required by base instant claim 1.
Furthermore, there is no known prior art reference that either teaches or anticipates any of the compounds of claim 8.
The reference ACS (American Chemical Society.  Chemical Abstract Service.  RN 2230023-72-8.  First available to public:  5 July 2018, previously provided to Applicants), discloses the compound:  
    PNG
    media_image2.png
    410
    339
    media_image2.png
    Greyscale
 which contains a nitro at the circled position, which is bonded to the –O-phenyl.
However, the instant claim 8 compound IVd, which is the compound with the closest structure to the ACS compound, above, does not teach any nitro bonded to the O-phenyl.
Furthermore, there is no known motivation (and no known prior art reference providing said motivation) to modify the ACS reference to arrive at the instant claim 8’s compound IVd—without running afoul of hindsight reasoning.
A review of the STN search of the full scope of the process of base claim 1 using Registry, Casreact, and HCaplus databases of STN did not retrieve any double patent or prior art references.  See “SEARCH 6” in enclosed search notes.
A review of the STN search of the full scope of the compounds of base claim 8 using Registry, Casreact, and HCaplus databases of STN did not retrieve any double patent or prior art references.  See “SEARCH 7” in enclosed search notes.
Moreover, a review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625